DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 2/13/2020 has been entered. Claims 1-10 are 
presented for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (Fujita et al. – 2008/0290595; herein after referred to as “Fujita”) in view of Lute et al. (Lute et al. – 7,735,722; herein after “Lute”).


s 1 and 6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Fujita et al. (Fujita et al. – 2008/0290595; herein after referred to as “Fujita”).
Regarding claim 1, Fujita discloses a transit transfer path unit structure for a supply/collection cassette of an Automated Teller Machine (ATM) (Fujita; figures 1-5; par. 0033, 0034, 0049, 0050, ATM 1000, cash handling system 10, upper body 100, lower body 200, cash slot 110, banknote/bill transfer openings 160a, 160b, 160c, cash cartridges 240, conveyor line 220, upper unit 100 is movable respectively to lower unit 200 in manner as shown in figures 4 and 5)
which includes an upper main body having a deposit/withdrawal part, a temporary storage part and a banknote transfer path and a lower main body having a plurality of banknote cassettes, and has a structure in which a supply/collection cassette is mounted on one side of the lower main body, wherein the transit transfer path unit structure comprises a transit transfer path unit connected to form a banknote transfer route between the supply/collection cassette and the banknote transfer path provided in the upper main body, and detachably mounted between the supply/collection cassette and the banknote transfer path provided in the upper main body, (Fujita; figures 1-5; par. 0033, 0034, 0049, 0050, ATM 1000, cash handling system 10, upper body 100, lower body 200, cash slot 110, banknote/bill transfer openings 160a, 160b, 160c, cash cartridges 240, conveyor line 220, upper unit 100 is movable respectively to lower unit 200 in manner as shown in figures 4 and 5)
The claim differs in calling for the upper portion which can slide to a different position for maintenance services. 
However, this claimed limitation is not new. Reference to Lute is cited as evidence showing the conventionality an ATM having a upper portion which can slide to a different 
In light of Lute’s teachings, it would have been obvious to incorporate the railing assembly in the system as taught by Fujita to allow the top portion of the ATM to slide out of position for maintenance purposes. The modification implements known ATM feature to an ATM machine which is well within skill levels and expectations of an ordinary skilled artisan. 
Regarding claim 6, see the discussions regarding claim 1 in view of Fujita/Lute. Further, Fujita discloses the transit transfer path unit structure of claim 1, wherein a transit transfer path for transferring banknotes is provided in the transit transfer path unit (Fujita; figures 1-5; par. 0033, 0034, 0049, 0050, ATM 1000, cash handling system 10, upper body 100, lower body 200, cash slot 110, banknote/bill transfer openings 160a, 160b, 160c, cash cartridges 240, conveyor line 220, upper unit 100 is movable respectively to lower unit 200 in manner as shown in figures 4 and 5).  

Allowable Subject Matter
Claims 2-5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose:
i. the transit transfer path unit structure of claim 1, wherein the ATM has a gate unit provided between the upper main body and the transit transfer path unit, wherein the transit transfer path unit is hinge-coupled to the bottom of the gate unit so as to be rotated 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.